Citation Nr: 1329262	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-29 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral degenerative disc disease with 
bilateral lower extremity radiculopathy.  
 
2.  Entitlement to an initial compensable evaluation for 
left (minor) carpal tunnel syndrome.  
 
3.  Entitlement to an initial evaluation in excess of 10 
percent for right (major) cubital tunnel syndrome.  
 
4.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral syndrome.  
 
5.  Entitlement to an initial compensable evaluation for 
left ankle sprain.  
 
6.  Entitlement to an initial compensable evaluation for 
migraine headaches.  
 
7.  Entitlement to an initial compensable evaluation for 
onychomycosis.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to 
January 2008.  
 
This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, as well as a May 2008 decision by the RO in 
Waco, Texas.  
 
In an August 2008 rating decision, the RO granted a 10 
percent evaluation for right knee patellofemoral syndrome, 
effective February 1, 2008, the date following release from 
service.  Although the RO granted a higher 10 percent 
disability rating, the claim remains in controversy because 
the Veteran is not in receipt of the maximum benefit 
allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In his Notice of Disagreement received in April 2008, the 
Veteran brought to the RO's attention the fact that they had 
failed to adjudicate the issue of service connection for 
skin cancer/actinic keratosis.  Inasmuch as that issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time. It is, however, being 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The Veteran has not provided good cause for failed to 
report to the May 2012 VA neurological, dermatological, and 
spine examinations scheduled in connection with his claims 
on appeal.

2.  For the entire initial rating period on appeal, the 
Veteran's service-connected lumbosacral degenerative disc 
disease is characterized by forward flexion of the 
thoracolumbar spine of 70 degrees, and a combined range of 
thoracolumbar motion of 220 degrees.  The Veteran did not 
have incapacitating episodes due to degenerative disc 
disease of the lumbar spine, requiring bed rest prescribed 
by a physician and treatment by a physician. 

3.  For the entire initial rating period on appeal, the 
Veteran has consistently reported numbness and pain in both 
legs associated with his lumbosacral degenerative disc 
disease characterized as mild manifestation of bilateral 
lower extremity radiculopathy. 

4.  For the entire initial rating period on appeal, symptoms 
pertaining to the Veteran's left carpal tunnel syndrome do 
not more nearly approximate mild incomplete paralysis of the 
median nerve as there is no evidence of neurological or 
sensory loss.
 
5.  For the entire initial rating period on appeal, the 
Veteran's right cubital tunnel syndrome do not more nearly 
approximate mild incomplete paralysis of the median nerve as 
there is no evidence of neurological or sensory loss.

6.  For the entire initial rating period on appeal, the 
Veteran's right knee disability has been manifested by 
flexion exceeding 30 degrees and extension to zero degrees 
with no lateral instability.

7.  For the entire initial rating period on appeal, the 
Veteran's left ankle disability has been manifested by pain 
with at least 20 degrees dorsiflexion and 45 degrees plantar 
flexion in the left ankle.
8.  For the entire initial rating period on appeal, the 
Veteran's migraines have not been characterized as 
"prostrating" and he reported no loss of workdays during the 
last 12 month period secondary to his migraine condition.  

9.  For the entire initial rating period on appeal, the 
Veteran's onychomycosis has represented less than one 
percent of total body surface and zero percent of exposed 
body surface and has not required the use of intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for treatment of his disability.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the 
criteria for an initial evaluation in excess of 10 percent 
for service-connected lumbosacral degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010-5242 (2012).

2.  For the entire initial rating period on appeal, the 
criteria for a separate rating of 10 percent for right lower 
extremity radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2012). 
 
3.  For the entire initial rating period on appeal, the 
criteria for a separate rating of 10 percent for left lower 
extremity radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2012). 

4.  For the entire initial rating period on appeal, the 
criteria for a compensable rating for carpal tunnel syndrome 
of the left upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Codes 8515, 8599 (2012).  

5.  For the entire initial rating period on appeal, the 
criteria for a compensable rating for cubital tunnel 
syndrome of the right upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Codes 8516, 8599 (2012).  

6.  For the entire initial rating period on appeal, the 
criteria for a rating in excess of 10 percent, for the 
Veteran's service-connected patellofemoral syndrome of the 
right knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5256, 5258, 5259, 5260, 5261, 5262, 
5263 (2012).

7.  For the entire initial rating period on appeal, the 
criteria for an initial compensable evaluation for left 
ankle sprain, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.71, Plate II, 4.71a, Diagnostic 
Code 5271 (2012).

8.  For the entire initial rating period on appeal, the 
criteria for a compensable rating for service-connected 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2012).

9.  For the entire initial rating period on appeal, the 
criteria for a compensable rating for onychomycosis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic 
Codes 7806, 7899 (2012). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2012).  
 
Because the current appeal arises from the Veteran's 
disagreement with the initial evaluations following the 
grant of service connection for the claims currently on 
appeal, no additional notice is required.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that, once service connection is granted 
and the claim is substantiated, additional notice is not 
required, and any defect in notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 
3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt 
of a notice of disagreement); VAOPGCPREC 8-2003 (in which 
the VA General Counsel interpreted that separate 
notification is not required for "downstream" issues 
following a service connection grant, such as initial rating 
and effective date claims). 
 
The Board finds that all necessary development has been 
accomplished; therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A.  
§ 5103A.  VA has obtained service records, private treatment 
records, VA treatment records, and other records identified 
by the Veteran.  
 
Further, the issues on appeal were previously remanded by 
the Board in September 2010 for further evidentiary 
development of requesting outstanding post-service VA 
treatment records and to obtain VA neurological, 
dermatological, and spine examinations to assist in 
determining the current nature and severity of the Veteran's 
disabilities.  

In this regard, the RO obtained outstanding VA treatment 
records, associated them with the claims file, and scheduled 
the Veteran for the abovementioned VA examinations in May 
2012.  However, the Veteran cancelled the May 2012 VA 
dermatological examination, failed to report to the May 2012 
VA neurological examination, and refused the May 2012 VA 
spine examination.  See June 2012 RO report of contact.  
Further, the Veteran has not shown good cause for his 
failure to report to any of these examinations.  In a July 
2013 informal hearing presentation, the Veteran's 
representative noted that the Veteran was "unable to attend" 
the May 2012 VA examinations, but provided no explanation or 
basis for his failure to report or to reschedule the 
examinations.  

The Court has held that "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The failure to report to a scheduled examination, 
without good cause, may result in a denial of a claim for a 
higher initial disability rating (an original claim), as the 
claim will be considered on the basis of evidence of record.  
See 38 C.F.R. § 3.655 (2012).  Therefore, because the 
Veteran has not shown good cause for his failure to report 
for his most recently scheduled VA examinations, the Board 
will proceed to decide the claims based on the remaining 
evidence of record.  See Wood, 1 Vet. App. at 193; see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).

For these reasons, the Board finds that there was 
substantial compliance with the September 2010 Board remand 
directives.  Accordingly, no further remand is necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria for Initial Ratings  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.97 (2012).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.
 
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of a Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Upon review of 
the evidence of record, and for the reasons explained in 
detail below, the Board finds that staged ratings are not 
applicable in this case. 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved 
in evaluating, and rating disabilities of the joints include 
weakness; fatigability; incoordination; restricted or excess 
movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.
 
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to the claims.



Initial Rating for Lumbar Spine Disability

The Veteran claims his lumbar spine disability warrants an 
initial evaluation in excess of 10 percent.  See April 2008 
notice of disagreement and July 2013 informal hearing 
presentation.

The RO granted service connection for lumbosacral 
degenerative disc disease with bilateral lower extremity 
radiculopathy, with a 10 percent evaluation, in the March 
2008 rating decision on appeal.  The Board finds that the RO 
appropriately rated the Veteran's spine disability under 
Diagnostic Code 5010-5242.  Hyphenated Diagnostic Codes are 
used when a rating under one Diagnostic Code requires use of 
an additional Diagnostic Code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2012).  

Diagnostic Code 5010 contemplates traumatic arthritis and 
directs that disabilities under this Diagnostic Code be 
rated as degenerative arthritis under Diagnostic Code 5003.  
In turn, Diagnostic Code 5003 directs that degenerative 
arthritis be rated based on limitation of motion of the 
affected part.  Diagnostic Code 5242, which contemplates 
lumbosacral strain and rates based on limitation of motion 
of the spine, is subsumed into the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula).  That notwithstanding, the Board will also will 
consider all applicable diagnostic codes under 38 C.F.R. § 
4.71a.  See 
38 C.F.R. § 4.27.

The General Rating Formula provides that diseases and 
injuries of the spine should be rated as follows: 5235, 
vertebral fracture or dislocation; 5236, sacroiliac injury 
and weakness; 5237, lumbosacral or cervical strain; 5238, 
spinal stenosis; 5239, spondylolisthesis or segmental 
instability; 5240, ankylosing spondylitis; 5241, spinal 
fusion; 5242, degenerative arthritis of the spine (see also 
Diagnostic Code 5003); and 5243, intervertebral disc 
syndrome.  38 C.F.R. § 4.71a.

Under the general rating formula for diseases and injuries 
of the spine, ratings are assigned as follows: with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent disability 
evaluation is assigned when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a.

A 50 percent rating is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine. A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
Id.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.  
In the present case, the Veteran is service connected for 
radiculopathy of the right and left lower extremities.  See 
March 2008 rating decision.  Because the Veteran's 
radiculopathy was found to be noncompensable, the RO did not 
rate the radiculopathy and lumbar spine disabilities 
separately, but instead, included radiculopathy in the 
evaluation of the lumbar disability.  Despite the RO's 
actions, the Board will consider whether separate 
compensable disability ratings are warranted for the 
Veteran's service-connected lower bilateral radiculopathy 
disabilities.  

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  
 
Note (4): Round each range of motion measurement to the 
nearest five degrees.  
 
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  
 
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (2012) (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months warrants a 20 
percent evaluation.  A 40 percent evaluation is warranted 
when there are incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  A 60 percent evaluation is warranted 
when there are incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a.

As noted above, the Veteran has not provided good cause for 
failure to attend the scheduled May 2012 VA spine 
examination; therefore, the Board will adjudicate the 
initial rating claim based on the evidence of record.  See 
38 C.F.R. § 3.655.

Initially, it has not been contended or shown at any time 
during the rating period that the Veteran has residuals of a 
fracture of the vertebra (Diagnostic Code 5235), sacroiliac 
injury and weakness (Diagnostic Code 5236), 
spondylolisthesis or segmental instability (Diagnostic Code 
5239), ankylosing spondylitis (Diagnostic Code 5240), or 
spinal fusion (Diagnostic Code 5241).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in this case.

Next, in order to obtain the next higher 20 percent rating 
under the general rating formula for diseases and injuries 
of the spine, the Veteran's spine disability must manifest 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

Here, the Veteran's spine disability has not manifested 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees.  Specifically, 
forward flexion of the Veteran's thoracolumbar spine was to 
90 degrees in the September 2007 VA examination and to 70 
degrees in the October 2010 VA examination.  

Further, the Veteran's combined range of motion of the 
thoracolumbar spine was greater than 120 degrees.  In the 
September 2007 VA examination, the combined range of motion 
of the thoracolumbar spine was 240 degrees.  It was 220 
degrees in the most recent October 2010 VA examination.  

Finally, the Veteran has not manifested muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The September 2007 VA 
examiner noted no muscle atrophy, no abnormality of posture 
of gait, and no other overt deformities of the spine.  The 
October 2010 VA examiner noted a normal gait and no spinal 
abnormalities.  Objective clinical findings revealed no 
muscle spasms and no guarding.  For these reasons, the Board 
finds that a higher initial rating in excess of 10 percent 
for the Veteran's lumbosacral degenerative disc disease is 
not warranted under the general rating formula for diseases 
and injuries of the spine.  38 C.F.R. 
§ 4.71a.

It is observed that the Veteran was found to have 
degenerative joint disease in his lumbar spine.  See October 
2010 VA examination report.  Arthritis shown by X-ray 
studies is rated based on limitation of motion of the 
affected joint.  38 C.F.R. 
§ 4.71a.  The evaluation of arthritis is conducted under 
Diagnostic Code 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The lumbar 
vertebrae are considered a group of minor joints that is 
ratable on parity with a major joint.  38 C.F.R. § 4.45. 
Diagnostic Code 5003 allows for the assignment of a maximum 
20 percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint. Accordingly, the evidence does not support a 
rating in excess of 10 percent for the service-connected 
lumbar spine disability under Diagnostic Codes 5003 and 
5010. 38 C.F.R. § 4.71a.
The medical evidence of record, including the September 2007 
and October 2010 VA examinations, specifically found that 
the Veteran had degenerative disc disease of the lumbar 
spine (i.e., intervertebral disc syndrome (IVDS)).  To 
receive a rating in excess of 10 percent based on 
incapacitating episodes based on the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the record would need to show evidence of bed 
rest, prescribed by a physician, having a total duration of 
at least 2 weeks during the past 12-month time period.  
Here, the September 2007 VA examiner specifically noted that 
the Veteran had not been placed on strict bed rest by a 
physical for incapacitating episodes during the last twelve 
months.  The October 2010 VA examiner noted no 
incapacitating episodes of spine disease and no limitation 
to walking.  For these reasons, and based on the evidence of 
record, the Board finds that a higher rating in excess of 10 
percent under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is not warranted.  

The Board acknowledges that the Veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra. Nevertheless, higher 
compensation is not warranted under these provisions because 
the persuasive and credible evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination does not show limited motion or function to 
such a degree so as to warrant a rating in excess of 10 
percent for any period of time.

Furthermore, the Board has considered the possibility for 
staged ratings.  Fenderson, supra.  However, as the evidence 
does not show that the criteria for a rating in excess of 10 
percent have been met at any time during the initial rating 
period, the Board concludes that staged ratings are 
inapplicable.  In sum, the weight of the credible and 
competent evidence shows the orthopedic manifestations of 
the Veteran's low back disability do not warrant an initial 
rating in excess of 10 percent for any period of time during 
the appellate period.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 4.3, 4.7.


Separate Rating for Neurological Manifestations 

The Board has also considered whether separate evaluations 
for neurological disabilities are warranted.  As instructed 
by Note (1) to the General Rating Formula for Disabilities 
of the Spine, associated objective neurological 
abnormalities should be rated separately under an 
appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).

Following a review of the claims file, the Board finds that 
separate ratings of 10 percent for radiculopathy of each 
lower extremity are warranted.  The Board finds that the 
Veteran's radiculopathy disability is most properly rated 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8520 for impairment of the sciatic nerve.  See May 2008 
rating decision.  Further, the RO found that bilateral lower 
extremity radiculopathy had been chronic since 1999.  See 
March 2008 rating decision; see also September 2007 VA 
medical examination diagnosing radiculopathy.  

Under Diagnostic Code 8520, paralysis of the sciatic nerve, 
a 10 percent rating is assigned for mild incomplete 
paralysis of the sciatic nerve; 20 percent rating is 
assigned for moderate incomplete paralysis of the sciatic 
nerve; a 40 percent rating is assigned for moderately severe 
incomplete paralysis; a 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy; 
and an 80 percent rating is assigned for complete paralysis 
of the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520. 
 
The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  

Words such as "mild," "moderate," "moderately severe" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2012).  It should also be noted that use of terminology 
such as "moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.

The evidence of record demonstrates that the Veteran has 
credibly and consistently reported numbness and pain in both 
legs as due to his lumbar spine disability.  See July 2007 
report of medical assessment, September 2007 VA examination 
report, and June 2008 lay statement from Veteran's wife.  
Specifically, the Veteran has reported pain and numbness in 
the front of his legs which impacts his ability to remain 
seated or standing for long periods of time.  As such, while 
the most recent October 2010 VA examination report reflected 
no neurological deficit at that time, the Board finds the 
record reflects that the Veteran has a current diagnosis of 
radiculopathy with symptoms manifesting the bilateral lower 
extremities during the appeal period.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007). 
 
For these reasons, the Board further finds that the 
Veteran's neurological abnormality warrants a 10 percent 
rating for each lower extremity.  The Board finds that 
neurological findings described above show no more than a 
"mild" manifestation of radiculopathy.  See 38 C.F.R. § 4.6.  
As such, the Board finds that a separate 10 percent 
evaluation for mild radiculopathy of each lower extremity is 
warranted.

Rating for Left Carpal Tunnel Syndrome and Right Cubital 
Tunnel Syndrome

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2012).  
Under 
38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The RO rated the Veteran's left carpal tunnel syndrome and 
right cubital tunnel syndrome under Diagnostic Codes 8515 
and 8516, respectively, which pertain to paralysis of the 
median nerve and ulnar nerve, respectively.  38 C.F.R. § 
4.124a, Diagnostic Codes 8515, 8516.  The evidence in this 
case indicates that the Veteran is right handed, and 
therefore, for the right arm, the Board will apply the 
criteria applicable to the major extremity, and for the left 
arm, the Board will apply the criteria applicable to the 
minor extremity.  38 C.F.R. § 4.69 (2012).

The criteria for evaluating the severity or impairment of 
the median nerve is set forth under Diagnostic Codes 8515.  
Under Diagnostic Code 8515, complete paralysis of the median 
nerve is where the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand; pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx 
of thumb, defective opposition of abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances. This code provides a 10 percent rating 
for mild incomplete paralysis of the median nerve.  A 20 
percent rating is warranted for moderate incomplete 
paralysis of the minor extremity.  A 30 percent rating is 
warranted for moderate incomplete paralysis of the median 
nerve in the major extremity.  A 40 percent rating requires 
severe incomplete paralysis of the median nerve in the minor 
extremity, and a 50 percent rating is warranted for severe 
incomplete paralysis of the median nerve in the major 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  
 
Diagnostic Code 8516 provides for the rating for paralysis 
of the ulnar nerve. Complete paralysis of the ulnar nerve of 
the major upper extremity, which is rated 60 percent 
disabling, contemplates a "griffin claw" deformity due to 
flexor contraction of the right and little fingers, very 
marked atrophy in the dorsal interspaces and the thenar and 
hypothenar eminences, loss of extension of the right and 
little fingers, an inability to spread (or reverse) the 
fingers, an inability to adduct the thumb, and weakness of 
the flexion of the wrist.  Disability ratings of 10 percent, 
30 percent and 40 percent are assignable for incomplete 
paralysis of the ulnar nerve of the major upper extremity, 
which is mild, moderate, or severe in degree, respectively.  
38 C.F.R. § 4.124a, Diagnostic Code 8516.

Service treatment records reflect that when undergoing nerve 
conduction studies in June 2007, the Veteran was diagnosed 
with left carpal tunnel syndrome.  At the September 2007 VA 
examination, the left wrist was tender to palpation 
circumferentially.  Further, the Veteran reported 
limitations, including difficulty performing motions which 
required torque, such as opening a jar, using mechanical 
tools, and difficulty conducting physical exercise.  Upon 
examination, the wrist and all fingers on the left hand had 
normal ranges of motion with no pain on motion.  The 
September 2007 diagnosed left carpal tunnel syndrome, but 
there was no evidence of a neurological or sensory loss.  In 
the October 2010 VA examination, the Veteran reported no 
current symptoms, but described the course of his symptoms 
as intermittent with remissions.  

Based upon review of all the evidence of record, both lay 
and medical, the Board finds that symptoms pertaining to the 
Veteran's left carpal tunnel syndrome do not more nearly 
approximate mild incomplete paralysis of the median nerve as 
the evidence of record does not include a finding of 
neurological or sensory loss.  As such, the Board finds that 
a compensable rating is not warranted for mild left carpal 
tunnel syndrome. 

In regard to the Veteran's service-connected right cubital 
tunnel syndrome, the Board finds that the September 2007 VA 
examiner diagnosed the Veteran with right cubital tunnel 
syndrome based on the same examination and subjective 
symptomatology as reported above under the carpal tunnel 
section.  Accordingly,  the Board finds that the Veteran's 
right cubital tunnel syndrome does not more nearly 
approximate mild incomplete paralysis of the ulnar nerve as 
there is no evidence of neurological or sensory loss.  As 
such, the Board finds that a compensable rating is not 
warranted for mild right cubital tunnel syndrome. 

Initial Rating for Right Knee Patellofemoral Syndrome

In the November 2008 rating decision, the Veteran's 
patellofemoral syndrome, was assigned a 10 percent rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  In this regard, although the record does not 
demonstrate a diagnosis of arthritis of the right knee, 
there is evidence of limited motion and painful motion.  The 
provisions of 38 C.F.R. § 4.59 establish that the Veteran is 
entitled to a minimum compensable (10 percent) evaluation 
for painful motion.  See also Burton v. Shinseki, 25 Vet. 
App. 1 (2011).  However, evaluations in excess of the 
minimum compensable rating (10 percent) must be based on 
demonstrated functional impairment.

Under Diagnostic Code 5260, limitation of knee flexion is 
rated 30 percent where flexion is limited to 15 degrees; 20 
percent where flexion is limited to 30 degrees; and 10 
percent where flexion is limited to 45 degrees.  38 C.F.R. § 
4.71a.  
 
The Board may also assign a separate rating for limitation 
of extension under Diagnostic Code 5261.  Limitation of knee 
extension is rated 50 percent where extension is limited to 
45 degrees; 40 percent where extension is limited to 30 
degrees; 30 percent where extension is limited to 20 
degrees; 20 percent where extension is limited to 15 
degrees; 10 percent where extension is limited to 10 
degrees; and 0 percent where extension is limited to 5 
degrees.  38 C.F.R. § 4.71a.

In the present case, in the September 2007 VA examination, 
flexion of the Veteran's right knee was noted to 130 degrees 
with no pain on motion.  The Board notes that extension of 
the right knee was not recorded in the September 2007 VA 
examination.  At the October 2010 VA examination, flexion 
was to 140 degrees and extension was normal with no pain on 
motion and no pain after repetitive use.

Based on the above evidence regarding ranges of motion of 
the right knee, the Board finds that the criteria for a 
rating in excess of 10 percent are not met for any period.  
That is, even with the consideration that painful motion 
limits motion at the point where the pain begins, the 
evidence has always demonstrated flexion of the right knee 
that exceeds 30 degrees, so the disability does not more 
nearly approximate the criteria for a 20 percent disability 
rating under Diagnostic Code 5260, and demonstrates 
extension of the right knee that is possible to zero 
degrees, so does not more nearly approximate the criteria 
for a separate 10 percent rating for extension under 
Diagnostic Code 5261. 38 C.F.R. § 4.71a.

Although pain may cause a functional loss, pain itself does 
not constitute functional loss.  Mitchell v. Shinseki, 25 
Vet. App. 32 (2011).  Pain must affect some aspect of "the 
normal working movements of the body" such as "excursion, 
strength, speed, coordination, and endurance," in order to 
constitute functional loss.  Id.; see 
38 C.F.R. § 4.40.  In any view of the matter, the results 
here exclude the possibility that the range of motion was 
ever limited-either by functional loss due to pain or 
structural limitationto 30 degrees, as required for a higher 
disability rating of 20 percent under Diagnostic Code 5260.

The Board acknowledges that the Veteran has right knee pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, supra.  That notwithstanding, a higher 
compensation is not warranted under these provisions because 
the persuasive and credible evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination does not show limited motion or function to 
such a degree so as to warrant a rating in excess of 10 
percent for any period of time.

The Board has also considered entitlement to a higher rating 
or a separate rating on the basis of lateral instability or 
recurrent subluxation.  Under Diagnostic Code 5257, a 30 
percent rating is available where such impairment is severe; 
a 20 percent rating is available where such impairment is 
moderate; and a 10 percent rating is available where such 
impairment is slight.

Here, in the October 2010 VA examination, the examiner noted 
no instability after conducting a physical examination of 
the Veteran's right knee.  In the September 2007 VA 
examination, the examiner noted no swelling, no effusion, 
and no ligamentous instability.  For these reasons, the 
Board finds that a higher or separate rating under 
Diagnostic Code 5257 is not warranted.

Although the record does not contain any evidence of right 
knee arthritis, the maximum disability rating for the right 
knee, a major joint, for painful arthritis productive of 
noncompensable limitation of motion of the knee, under 
Diagnostic Code 5003, is 10 percent.  The provisions of 
Diagnostic Code 5003 specifically provide that higher 
ratings are to be based on limitation of motion caused by 
arthritis (including separate compensable ratings for both 
limitation of flexion and limitation of extension), to be 
rated under the specific Diagnostic Codes for limitation of 
motion of the knee.  38 C.F.R. § 4.71a.  As the Veteran is 
already in receipt of a 10 percent rating, a higher or 
separate rating under Diagnostic Code 5003 is not possible. 

The Board has also considered whether any other diagnostic 
code would be appropriate.  Upon review of the evidence of 
record, including the September 2007 and October 2010 VA 
examination, the Board finds that there is no evidence of 
ankylosis and a rating under Diagnostic Code 5256 is 
therefore not appropriate.  As there is no history of 
cartilage injury, dislocation, or removal, a rating under 
Diagnostic Codes 5258 and 5259 is also not warranted.  
Further, there is no evidence of nonunion or malunion of the 
tibia and fibula; as such, a rating under Diagnostic Code 
5262 is not warranted.  The record also does not demonstrate 
evidence or diagnosis of genu recurvatum; therefore, a 
rating under Diagnostic Code 5263 is not warranted.  
 
For these reasons, the Board finds that the weight of the 
evidence is against a finding of an initial rating in excess 
of 10 percent for patellofemoral syndrome of the right knee 
for any period on appeal.  To the extent any higher level of 
compensation is sought, the preponderance of the evidence is 
against this claim, and the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
4.7.

Initial Rating for Left Ankle Sprain

After a review of all the evidence, lay and medical, the 
Board finds that, for the entire rating period, a 
compensable rating is not warranted for a left ankle 
disability under Diagnostic Code 5271.  The Veteran's left 
ankle disability has been manifested by pain with at least 
20 degrees dorsiflexion and 45 degrees plantar flexion in 
the left ankle.  The Board notes that normal ranges of 
motion of the ankle are dorsiflexion from 0 degrees to 20 
degrees, and plantar flexion from 0 degrees to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

Limitation of motion of the ankle is evaluated under 
Diagnostic Code 5271.
38 C.F.R. § 4.71a.  Under this diagnostic code moderate 
limitation of motion of the ankle is rated as 10 percent 
disabling; and marked limitation of motion of the ankle is 
rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271. 
 
Additionally, ankylosis of the ankle is evaluated under 
Diagnostic Code 5270. 
38 C.F.R. § 4.71a.  A 20 percent evaluation is warranted for 
ankylosis of the ankle in planter flexion less than 30 
degrees.  A 30 percent evaluation is warranted for ankylosis 
of the ankle in planter flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  A 40 percent evaluation is warranted for ankylosis 
of the ankle in planter flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

The evidence of record does not show limitation of motion or 
ankylosis of the right ankle.  In both the September 2007 
and October 2010 VA examination, the Veteran's range of 
motion (dorsiflexion and plantar flexion) were normal.  
Specifically, both VA examiners found dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  There was no 
evidence of ankylosis in either VA examination.  There was 
no evidence of ankle instability, tendon abnormality or 
angulation.  Indeed, the Veteran presented solely with 
complaints of tenderness on palpation at the September 2007 
VA examination and some difficulty running long distances, 
navigating stairs, and standing for long periods of time.  
In the October 2010 VA examination, the examiner noted 
mostly mild effects on daily activities.

Based on the above, the Veteran's left ankle disability most 
nearly approximates the criteria for the current 
noncompensable (0 percent) disability evaluation and no 
more.  A compensable rating for limitation of motion of the 
ankle pursuant to Diagnostic Code 5271 requires limitation 
of motion that is at least moderate in degree.  See 38 
C.F.R. § 4.71a.  In this case, while the Veteran sprained 
his right ankle in service, there is no residual loss of 
range of motion and no painful motion upon examination.  His 
symptoms are essentially limited to his subjective 
complaints of some difficulty performing some daily tasks, 
including exercising, sports, recreation, traveling, and 
chores.  See October 2010 VA examination report.  These 
complaints alone are insufficient to yield a compensable 
rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board has also considered additional limitation of 
function per 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca.  In this regard, the Board 
acknowledges the Veteran's complaints of pain.  However, 
despite his subjective complaints of pain, the objective 
evidence of record does not show any additional functional 
limitation due to this pain that are tantamount to the 
moderate degree of limitation required to achieve the higher 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271. 
Moreover, as the Veteran is currently in receipt of separate 
disability ratings for radiculopathy of the bilateral lower 
extremities (granted herein), additional compensation for 
the same neurological symptoms is to be avoided as 
impermissible pyramiding.  38 C.F.R. § 4.14 (2012).  As 
such, a higher or separate evaluation is not warranted.  

Initial Rating for Migraine Headaches

The March 2008 rating decision, in pertinent part, granted 
service connection for migraine headaches, and assigned a 
noncompensable rating, effective February 1, 2008.
The Veteran's headaches are rated under Diagnostic Code 
8100, which contemplates migraine headaches.  That 
diagnostic code provides for a 10 percent rating for 
characteristic prostrating attacks occurring an average of 
once every two months over the several months.  A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average of once a month over the last 
several months.  A maximum 50 percent rating is warranted 
for very frequent completely prostrating attacks productive 
of severe economic inadaptability. 

For rating codes, such as Diagnostic Code 8100, which do not 
provide for a 0 percent rating, a 0 percent rating will 
nevertheless be assigned when the symptomatology required 
for the minimum compensable rating is not shown.
38 C.F.R. § 4.31 (2011).

As noted above, the Veteran has not provided good cause for 
failure attend the scheduled neurological VA examination in 
May 2012 in order to assist in determining the severity of 
currently diagnosed migraine disability.  Upon review of the 
available evidence of record, the Board finds that evidence 
does not support the assignment of a compensable rating for 
service-connected migraine headaches.  

During the September 2007 VA examination, the Veteran 
reported the onset of migraines in the early 1990s.  When 
present, the Veteran stated that the migraines affect the 
frontal skull and consist of a throbbing sensation.  
Occurrences were noted to be two to three times a month with 
24 hour duration when present.  Accompanying symptoms were 
described as emesis, nausea, distraction, fatigue, weakness, 
and photophobia.  The Veteran denied blurred vision or 
scotomas and reported that he used Tylenol medication with 
no relief.  The Veteran further reported no loss of workdays 
during the last 12 month period secondary to his migraine 
condition.  

Initially, the Board finds that neither the Veteran nor the 
September 2007 VA examiner characterizes the migraines as 
"prostrating."  Though the Diagnostic Code does not provide 
a definition for "prostrating," by way of reference, the 
Board notes that according to WEBSTER'S NEW COLLEGE 
DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as 
"physically or emotionally exhausted."  "Incapacitated" is 
listed as a synonym.  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 
2007), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

Further, although the Veteran reported symptoms of emesis, 
nausea, distraction, fatigue, weakness, and photophobia, he 
denied missing work in the last 12 months.  This suggests to 
the Board that the Veteran's migraine episodes were not 
incapacitating or prostrating.  Moreover, the Board finds 
that the medical evidence of record does not demonstrate on-
going treatment for the Veteran's migraines.  It is 
reasonable to assume that if the Veteran were suffering from 
prostrating migraines, causing "extreme exhaustion or 
powerlessness," he would have informed his medical providers 
and/or sought treatment for such incapacitating symptoms.  

For these reasons, the Board finds that the weight of the 
evidence of record demonstrates that the Veteran's migraine 
headaches are not characteristic of prostrating attacks 
occurring an average of once every two months over the last 
several months.  As such, an initial compensable rating for 
migraine headaches is not warranted.  

Initial Rating for Onychomycosis

The Veteran's onychomycosis is currently rated by analogy 
under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7899-7806, applicable to 
dermatophytosis and dermatitis, respectively.  38 C.F.R. § 
4.20.  As the Veteran's skin disability relates to his toes, 
and not the head, face, or scarring, it is rated by analogy 
as dermatitis under Diagnostic Code 7806.

Under Diagnostic Code 7806, a noncompensable rating is 
warranted if less than five percent of the entire body or 
less than five percent of exposed areas are affected, and; 
no more than topical therapy was required during the past 
twelve-month period. 
 
A 10 percent rating is warranted if at least five percent, 
but less than 20 percent, of the entire body, or at least 
five percent, but less than 20 percent, of exposed areas are 
affected, or; if intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past twelve-month period. 
 
A 30 percent rating is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; if systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during 
the past twelve-month period. 
 
A 60 percent rating is warranted if more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected, or; if constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
were required during the past twelve-month period.

As discussed above, the Veteran did not report to the 
scheduled May 2012 VA dermatological examination which was 
requested by the Board in order to assess the current 
severity of his onychomycosis.  The only evidence of record 
pertaining to the Veteran's onychomycosis is the September 
2007 VA examination report where the examiner found that the 
Veteran's little toes of both feet were brittle, discolored, 
and thickened.  The examiner noted that it represented less 
than one percent of total body surface and zero percent of 
exposed body surface.  During the September 2007 VA 
examination, the Veteran also denied the use of intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for treatment of his onychomycosis 
disability.

The Board further finds that the remaining evidence of 
record is silent as to the severity of the Veteran's 
onychomycosis.  As such, the Board finds that the 
preponderance of the evidence reflects that the Veteran's 
symptoms have not more nearly approximated the criteria for 
a compensable rating at any time during the appeal period.  

Extraschedular Consideration
 
The Board has considered whether referral for an 
extraschedular evaluation is warranted for the Veteran's 
disabilities.  In exceptional cases an extraschedular rating 
may be provided.  38 C.F.R. § 3.321 (2012).  The threshold 
factor for extraschedular consideration is a finding that 
the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disabilities with the established criteria 
found in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008). 
 
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id.  
 
Turning to the first step of the extraschedular analysis, 
the Board finds that the symptomatology and impairments 
caused by the Veteran's disabilities are specifically 
contemplated by the schedular rating criteria and no 
referral for extraschedular consideration is required.  The 
schedular rating criteria for each of the Veteran's 
disabilities specifically provides for disability ratings 
based on a combination of history, symptoms, and clinical 
findings.  The schedular rating criteria for the Veteran's 
lumbar spine, right knee, and left ankle disabilities 
specifically provide for ratings based on limitation of 
motion, including due to pain and other orthopedic factors.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

In this case, considering the lay and medical evidence, the 
Veteran's service-connected lumbosacral degenerative disc 
disease is characterized by forward flexion of the 
thoracolumbar spine of 70 degrees, and a combined range of 
thoracolumbar motion of 220 degrees.  The Veteran did not 
have incapacitating episodes due to degenerative disc 
disease of the lumbar spine, requiring bed rest prescribed 
by a physician and treatment by a physician.  The Veteran's 
right knee disability has been manifested by flexion 
exceeding 30 degrees and extension to zero degrees with no 
lateral instability.  The service-connected left ankle 
disability has been manifested by pain with at least 20 
degrees dorsiflexion and 45 degrees plantar flexion in the 
left ankle.  The schedular rating criteria specifically 
allows for different ratings based on the severity of the 
limitations of motion of the spine, knee and ankle.  

Further, the Veteran's reported numbness and pain in both 
legs associated with his lumbosacral degenerative disc 
disease characterized as mild manifestation of bilateral 
lower extremity radiculopathy are contemplated in the 10 
percent rating under Diagnostic Code 8520. 

As for the Veteran's service-connected left carpal tunnel 
syndrome and right cubital tunnel syndrome (noncompensable) 
disabilities, Diagnostic Codes 8515 and 8516 specifically 
addresses incomplete paralysis of the median and ulnar 
nerves. 

Similarly, symptoms relating to the Veteran's migraines and 
onychomycosis are adequately contemplated in Diagnostic 
Codes 8100 and 7806, respectively.  A comparison between the 
level of severity and symptomatology of the Veteran's 
disabilities as discussed above, with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Additionally, none of the Veteran's 
disabilities have shown to result in any functional or 
occupational impairment at the time of the most recent 
October 2010 VA examination. 

The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  In 
this case, the problems reported by the  
Veteran are specifically contemplated by the criteria 
discussed above, including the effect on his daily life.  In 
the absence of exceptional factors associated with the 
Veteran's disabilities, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


ORDER

For the entire initial rating period, an evaluation in 
excess of 10 percent for lumbosacral degenerative disc 
disease is denied.

For the entire initial rating period, a separate 10 percent 
disability rating for left lower extremity radiculopathy is 
granted. 
 
For the entire initial rating period, a separate 10 percent 
disability rating for right lower extremity radiculopathy is 
granted. 

For the entire initial rating period, a compensable rating 
for left (minor) carpal tunnel syndrome is denied.  
 
For the entire initial rating period, a compensable rating 
for right (major) cubital tunnel syndrome is denied.  
 
For the entire initial rating period, a rating in excess of 
10 percent for right knee patellofemoral syndrome is denied.

For the entire initial rating period, a compensable rating 
for left ankle sprain is denied.

For the entire initial rating period, a compensable rating 
for migraine headaches is denied.  
 
For the entire initial rating period, a compensable 
evaluation for onychomycosis is denied.




____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


